 



Exhibit 10.n
POLARIS INDUSTRIES INC.
EMPLOYEE STOCK PURCHASE PLAN
As Amended and Restated
Effective January 19, 2006
ARTICLE I — PURPOSE
1.01 Purpose
     The Polaris Industries Inc. Employee Stock Purchase Plan (the “Plan”) is
intended to provide a method whereby employees of Polaris Industries Inc. and
its subsidiary corporations (the “Company”) will have an opportunity to acquire
a proprietary interest in the Company through the purchase of shares of the
common stock, par value $.01 per share (“Common Stock”) of the Company. It is
the intention of the Company to have the Plan qualify as an “employee stock
purchase plan” under section 423 of the Internal Revenue Code of 1986, as
amended (the “Code”). The provisions of the Plan shall be construed so as to
extend and limit participation in a manner consistent with the requirements of
that section of the Code.
ARTICLE II — DEFINITIONS
2.01 Base Pay
     “Base Pay” shall mean a participant’s wages, salary and other cash
remuneration from the Company. The term “Base Pay” is intended to coincide with
the definition of “Covered Compensation” as defined in the 401(k)
Retirement/Savings Plan of Polaris.
2.02 Committee
     “Committee” shall mean the committee described in Article IX.
2.03 Employee
     “Employee” shall mean any person who is customarily employed on a full-time
or part-time basis by the Company or a Participating Subsidiary and is regularly
scheduled to work more than twenty (20) hours per week.
2.04 Fair Market Value
     “Fair Market Value” shall mean, as of any applicable date: (i) if the
Common Stock is listed on a national securities exchange or is authorized for
quotation on the National Association of Securities Dealers Inc.’s NASDAQ
National Market System (“NASDAQ/NMS”), the closing price, regular way, of the
Common Stock on such exchange or NASDAQ/NMS, as the case may be, or if no such
reported sale of the Common Stock shall have occurred on such date, on the next
preceding date on which there was such a reported sale; or (ii) if the Common
Stock is not listed for trading on a national securities exchange or authorized
for quotation on NASDAQ/NMS, the closing bid price as reported by the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”), or if
no such prices shall have been so reported for such date, on the next preceding
date for which such prices were so reported; or (iii) if the Common Stock is not
listed for trading on a national securities exchange

 



--------------------------------------------------------------------------------



 



or authorized for quotation on NASDAQ, the last reported bid price published in
the “pink sheets” or displayed on the NASD Electronic Bulletin Board, as the
case may be; or (iv) if the Common Stock is not listed for trading on a national
securities exchange, or is not authorized for quotation on NASDAQ/NMS or NASDAQ,
or is not published in the “pink sheets” or displayed on the NASD Electronic
Bulletin Board, the Fair Market Value of the Common Stock as determined in good
faith by the Committee.
2.05 Fund Account
     “Fund Account” shall mean the bookkeeping account established for each
participant to which the participant’s payroll deductions shall be credited.
2.06 Investment Account
     “Investment Account” shall mean the bookkeeping account established for
each participant to which Common Stock purchased by the participant under the
Plan shall be credited.
2.07 Participating Subsidiary
     “Participating Subsidiary” shall mean any corporation which (i) is a
“subsidiary corporation” of Polaris as that term is defined in section 424 of
the Code and (ii) is designated as a participating employer under the Plan by
the Board of Directors of the Company.
2.08 Trustee
     “Trustee” shall mean the person(s) or institution designated by the Board
of Directors of the Company as trustee of the Plan, and any successors thereto.
ARTICLE III — ELIGIBILITY AND PARTICIPATION
3.01 Initial Eligibility
     Each salaried Employee shall be eligible to participate in the Plan for
calendar months which commence on or after such salaried Employee’s date of
hire. Each hourly paid Employee shall be eligible to participate in the Plan for
calendar months which commence on or after the earlier of (i) the date on which
such hourly Employee completes 480 Hours of Service or (ii) the second
anniversary of such hourly Employee’s date of hire. For purposes of this
Section 3.01, the term “Hours of Service” shall mean “Hours of Service” as that
term is defined in the Polaris Industries Inc. Employee Stock Ownership Plan.
3.02 Restrictions on Participation
     Notwithstanding any provisions of the Plan to the contrary, no Employee
shall be granted an option under the Plan:
     (a) if, immediately after the grant, such Employee would own stock, and/or
hold outstanding options to purchase stock, possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company (for
purposes of this paragraph, the rules of section 424(d) of the Code shall apply
in determining stock ownership of any Employee); or
     (b) which permits his or her rights to purchase stock under all Code
section 423 employee stock purchase plans of the Company to accrue at a rate
which exceeds $25,000 in fair market value of the stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding; or

2



--------------------------------------------------------------------------------



 



     (c) if such Employee is an officer of the Company for purposes of section
16 of the Securities Exchange Act of 1934, as amended, unless the Committee, in
its sole discretion, determines that such officers shall be eligible to
participate in the Plan.
3.03 Commencement of Participation
     An eligible Employee may become a participant by completing an
authorization for a payroll deduction on the form provided by the Company and
filing it with the office of the Treasurer of the Company. Participation in the
Plan and payroll deductions for a participant shall commence on the first day of
the month following the date his or her authorization for a payroll deduction is
filed. A participant’s payroll deduction authorization shall remain in effect
unless amended or terminated by the participant as provided in Section 4.03 or
Article VII.
3.04 Special Participation with Respect to Profit Sharing Distribution
     With the approval of the Committee, eligible Employees may be permitted to
participate in the Plan on a separate basis with respect to the participant’s
distribution from the Polaris Industries Inc. Profit Sharing Plan (in addition
to any level of participation pursuant to the eligible Employee’s regular
payroll deduction election) by completing an authorization for a deduction from
the profit sharing distribution on the form provided by the Company and filing
it with the office of the Treasurer of the Company on or before the date set
therefor by the Committee. References herein to “payroll” deductions shall be
deemed to include any amounts deducted from a participant’s profit sharing
distribution.
ARTICLE IV — PAYROLL DEDUCTIONS
4.01 Amount of Deduction
     At the time a participant files his authorization for payroll deduction, he
or she shall elect to have deductions made from his or her Base Pay on each
payday during the time he or she is a participant computed as a percentage of
his Base Pay, not to exceed a maximum of ten percent.
4.02 Participant’s Fund Account
     All payroll deductions made for a participant shall be credited to a Fund
Account established in his or her name under the Plan. A participant may not
make any separate cash payment into such account. No interest shall be credited
or paid on amounts credited to participants’ Fund Accounts under the Plan.
4.03 Changes in Payroll Deductions
     A participant may discontinue his participation in the Plan as provided in
Article VII, and may change his or her payroll deduction percentage as of the
first day of any calendar quarter.
ARTICLE V — OPTIONS
5.01 Number of Options
     On the first day of each month, a participant shall be deemed to have been
granted an option to purchase a maximum number of whole shares of Common Stock
as can be purchased at the applicable option price (as described in
Section 5.02) with payroll deductions credited to his or her Fund Account during
such month.
5.02 Option Price

3



--------------------------------------------------------------------------------



 



     The option price of Common Stock purchased with payroll deductions made for
a participant shall be an amount not less than 85% of the average of the Fair
Market Values of the Common Stock on the date such option is granted (as set
forth in Section 5.01) and the date such option is exercised (as set forth in
Section 6.01), as determined from time to time by the Committee in accordance
with applicable rules and regulations.
5.03 Option Period
     All options which shall be deemed granted under Section 5.01 of this Plan
as of the first day of a month shall be automatically exercised in accordance
with Section 6.01 unless sooner terminated in accordance with Article VII.
ARTICLE VI — EXERCISE OF OPTIONS
6.01 Automatic Exercise
     Unless a participant sooner withdraws from the Plan as provided in
Article VII, his option for the purchase of Common Stock with payroll deductions
credited to his or her Fund Account will be deemed to have been exercised
automatically on the last day of each calendar month, for the purchase from the
Company of the number of whole shares of Common Stock which the accumulated
payroll deductions credited to his or her Fund Account at that time will
purchase at the applicable option price (but not in excess of the number of
shares for which options have been granted to the participant pursuant to
Section 5.01). Any excess amount credited to a participant’s Fund Account at the
end of the calendar year will be promptly returned to him or her.
6.02 Fractional Shares
     The shares of Common Stock purchased by a participant upon the deemed
exercise of his option as specified above shall not include fractional shares.
Amounts credited to a participant’s Fund Account which would have been used to
purchase fractional shares shall remain credited to such Fund Account until
subsequently used to purchase shares or paid to the participant or his or her
beneficiary in accordance with Section 6.01 or Article VII.
6.03 Investment Accounts
     All shares of Common Stock purchased under the Plan shall be maintained by
the Trustee in separate Investment Accounts for participants. All cash dividends
paid with respect to the shares so purchased shall be reinvested in Common Stock
and added to the shares held for a participant in his or her Investment Account.
ARTICLE VII — WITHDRAWAL
7.01 In General
     A participant may withdraw payroll deductions credited to his or her Fund
Account and the shares of Common Stock credited to his or her Investment Account
under the Plan at any time by giving written notice of withdrawal to the
Treasurer of the Company. All of the cash credited to his or her Fund Account
and not used to buy Common Stock shall be paid to the participant and one or
more stock certificates representing the shares of Common Stock credited to his
or her Investment Account shall be delivered to the participant promptly after
receipt of his or her notice of withdrawal, and no further payroll deductions
will be made from his or her pay except as provided in Section 7.02. Upon such a
withdrawal, all unexercised options of the participant shall immediately
terminate.
7.02 Effect on Subsequent Participation
     If a participant withdraws from participation in the Plan as provided in
Section 7.01, such participant shall not be eligible to participate in the Plan
for a period of time following the date of such withdrawal. If the withdrawal
occurs during the period from January 1 to June 30 of a year, participation may
begin again no earlier than January 1

4



--------------------------------------------------------------------------------



 



of the next year. If the withdrawal occurs during the period from July 1 to
December 31 of a year, participation may begin again no earlier than July 1 of
the next year.
7.03 Termination of Employment
     Upon termination of the participant’s employment for any reason, including
retirement, his or her unexercised options shall immediately terminate and the
payroll deductions credited to his or her Fund Account and not used to buy
Common Stock will be paid to him or her, and one or more stock certificates
representing the shares of Common Stock credited to his or her Investment
Account will be delivered to the participant, or, in the case of his or her
death subsequent to the termination of his employment, to the person or persons
entitled thereto under Section 10.01.
ARTICLE VIII — COMMON STOCK
8.01 Maximum Number of Shares
     The maximum number of shares of Common Stock which the Company shall have
authority to issue under this Plan, subject to adjustment upon changes in
capitalization of the Company as provided in Section 10.04, shall be 750,000
shares. Such shares may be authorized but unissued shares or reacquired shares
of Common Stock, as the Company shall determine. If the total number of shares
for which options are exercised on any exercise date exceeds the maximum number
of shares available, the Company shall make a pro rata allocation of the shares
available for delivery and distribution in as nearly a uniform manner as shall
be practicable and as it shall determine to be equitable, and the balance of
payroll deductions credited to the Fund Account of each participant under the
Plan shall be returned to him or her as promptly as possible.
8.02 Participant’s Interest in Option Stock
     The participant will have no interest in Common Stock covered by his or her
option until such option has been exercised.
8.03 Registration of Stock
     Shares of Common Stock purchased under the Plan will be held by the Trustee
for the benefit of participants, until withdrawn by the participant in
accordance with Article VII. Upon such withdrawal, the shares shall be
registered in the name of the participant, or, if the participant so directs by
written notice to the Treasurer of the Company, in the names of the participant
and one such other person as may be designated by the participant, as joint
tenants with rights of survivorship or as tenants by the entireties, to the
extent permitted by applicable law.
8.04 Restrictions on Exercise
     The Board of Directors of the Company may, in its discretion, require as
conditions to the exercise of any option that the shares of Common Stock
reserved for issuance upon the exercise of the option shall have been duly
listed, upon official notice of issuance, on a stock exchange, and that either:
     (a) a Registration Statement under the Securities Act of 1933, as amended,
with respect to said shares shall be effective, or
     (b) the participant shall have represented at the time of purchase, in form
and substance satisfactory to the Company, that it is his or her intention to
purchase the shares for investment and not for resale or distribution.
ARTICLE IX — ADMINISTRATION
9.01 Appointment of Committee

5



--------------------------------------------------------------------------------



 



     The Board of Directors of the Company shall appoint a Committee to
administer the Plan. No member of the Committee shall be eligible to purchase
Common Stock under the Plan.
9.02 Authority of Committee
     Subject to the express provisions of the Plan, the Committee shall have
plenary authority in its sole and absolute discretion to interpret and construe
any and all provisions of the Plan, to adopt rules and regulations for
administering the Plan, and to make all other determinations deemed necessary or
advisable for administering the Plan. The Committee’s determination on the
foregoing matters shall be conclusive.
9.03 Rules Governing the Administration of the Committee
     The Board of Directors of the Company may from time to time appoint members
of the Committee in substitution for or in addition to members previously
appointed and may fill vacancies, however caused, in the Committee. The
Committee may select one of its members as its Chairman and shall hold its
meetings at such times and places as it shall deem advisable and may hold
telephonic meetings. A majority of the members of the Committee shall constitute
the vote of a quorum. All determinations of the Committee shall be made by a
majority of its members present. The Committee may correct any defect or
omission or reconcile any inconsistency in the Plan, in the manner and to the
extent it shall deem desirable. Any decision or determination reduced to writing
and signed by a majority of the members of the Committee shall be as fully
effective as if it had been made by a majority vote at a meeting duly called and
held. The Committee may appoint a secretary and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.
ARTICLE X — MISCELLANEOUS
10.01 Designation of Beneficiary
     A participant may file a written designation of a beneficiary who is to
receive any cash and shares of Common Stock credited to the participant’s
Investment and Fund Accounts upon the participant’s death. Such designation of
beneficiary may be changed by the participant at any time by written notice to
the Treasurer of the Company. Upon the death of a participant and upon receipt
by the Company of proof of identity and existence at the participant’s death of
a beneficiary validly designated by him under the Plan, the Company shall
deliver such cash and shares of Common Stock to such beneficiary. In the event
of the death of a participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such participant’s death,
the Company shall deliver such cash and shares of Common Stock to the executor
or administrator of the estate of the participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such cash and shares of Common Stock to the
spouse or to any one or more dependents of the participant as the Company may
designate. No beneficiary shall, prior to the death of the participant by whom
he has been designated, acquire any interest in the cash and shares of Common
Stock credited to the participant under the Plan.
10.02 Transferability
     During a participant’s lifetime, his or her options can only be exercised
by him or her. Neither the amounts credited to a participant’s Fund Account nor
any rights with regard to the exercise of an option or to receive stock under
the Plan may be assigned, transferred, pledged, or otherwise disposed of in any
way by the participant other than by will or the laws of descent and
distribution. Any such attempted assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Section 7.01.
10.03 Use of Funds

6



--------------------------------------------------------------------------------



 



     All payroll deductions received or held by the Company under this Plan may
be used by the Company for any corporate purpose and the Company shall not be
obligated to segregate such amounts.
10.04 Adjustment Upon Changes in Capitalization
     (a) If the outstanding shares of Common Stock are increased, decreased,
changed into, or been exchanged for a different number or kind of shares or
securities of the Company through reorganization, merger recapitalization,
reclassification, stock split, reverse stock split or similar transaction,
appropriate and proportionate adjustments may be made by the Committee in the
number and/or kind of shares which are available for issuance under the Plan or
subject to purchase under outstanding options and on the option exercise price
or prices applicable to outstanding options. No adjustments shall be made for
stock dividends. For the purposes of this paragraph, any distribution of shares
to shareholders in an amount aggregating less than twenty percent (20%) of the
outstanding shares shall be deemed a stock dividend.
     (b) Upon the dissolution or liquidation of the Company, or upon a
reorganization, merger or consolidation of the Company with one or more
corporations as a result of which the Company is not the surviving corporation,
or upon a sale of substantially all of the property or stock of the Company to
another corporation, the holder of each option then outstanding under the Plan
will thereafter be entitled to receive at the next exercise date upon the
exercise of such option for each share as to which such option shall be
exercised, as nearly as reasonably may be determined, the cash, securities
and/or property which a holder of one share of the Common Stock was entitled to
receive upon and at the time of such transaction. The Board of Directors of the
Company shall take such steps in connection with such transactions as the Board
shall deem necessary to assure that the provisions of this Section 10.04 shall
thereafter be applicable, as nearly as reasonably may be determined, in relation
to the said cash, securities and/or property as to which such holder of such
option might thereafter be entitled to receive.
10.05 Amendment and Termination
     The Board of Directors of the Company shall have complete power and
authority to terminate or amend the Plan; provided, however, that the Board of
Directors of the Company shall not, without the approval of the stockholders of
the Company (i) increase the maximum number of shares which the Company may
purchase to provide participants with stock under the Plan; (ii) amend the
requirements as to the class of employees eligible to purchase stock under the
Plan; or (iii) permit the members of the Committee to purchase Common Stock
under the Plan. No termination, modification, or amendment of the Plan may,
without the consent of an Employee then having an option under the Plan to
purchase Common Stock, adversely affect the rights of such Employee under such
option. The Plan shall automatically terminate at the close of business on
January 1, 2017 unless sooner terminated by action of the Board of Directors.
10.06 Effective Date
     The Plan shall become effective as of January 1, 1997, or such earlier date
as the Board of Directors may determine, subject to approval by the holders of
the majority of the Common Stock present and represented at a special or annual
meeting of the shareholders of the Company to be held within 12 months before or
after the date the Plan is adopted by the Board of Directors of the Company. If
the Plan is not so approved, the Plan shall not become effective.
10.07 No Employment Rights
     The Plan does not, directly or indirectly, create any right for the benefit
of any employee or class of employees to purchase any shares under the Plan, or
create in any employee or class of employees any right with

7



--------------------------------------------------------------------------------



 



respect to continuation of employment by the Company, and it shall not be deemed
to interfere in any way with the Company’s right to terminate, or otherwise
modify, an employee’s employment at any time.
10.08 Costs and Expenses
     No brokerage commissions or fees shall be charged by the Company in
connection with the purchase of shares of Common Stock by participants under the
Plan. All costs and expenses incurred in administering the Plan shall be borne
by the Company.
10.09 Effect of Plan
     The provisions of the Plan shall, in accordance with its terms, be binding
upon, and inure to the benefit of all, all successors of each Employee
participating in the Plan, the executors, administrators or trustees thereof,
heirs and legatees, and any receiver, trustee in bankruptcy or representative of
creditors of such Employee.
10.10 Governing Law
     The law of the State of Minnesota, other than the conflict of laws
provisions of such law, shall govern all matters relating to this Plan except to
the extent it is superseded by the laws of the United States.

8